Citation Nr: 1548316	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 2002 to October 2002 and from January 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Boston, Massachusetts, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased evaluation in excess of 10 percent for the service-connected chondromalacia of his right knee.

In November 2013, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge. A copy of the hearing transcript has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  In February 2014, the Board remanded this matter for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems


FINDING OF FACT

The chondromalacia of the Veteran's right knee disability is manifested by subjective complaints of pain, instability, and weakness and by objective evidence of full extension and flexion limited at most to 120 degrees with painful motion but no recurrent subluxation, lateral instability, or X-ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chondromalacia of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5014 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO after receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Indeed, here, the Veteran was adequately notified in letters dated in June 2007 and in March 2014.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and has done so prior to the most recent readjudication of the issue on appeal in the August 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In this regard, in the March 2014 letter, the Veteran was asked to identify and provide authorization to obtain specific private medical records since May 2007.  He was also advised that he could provide the medical records himself.  However, to date, no response has been received from the Veteran.  VA has obtained adequate examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The diagnostic codes pertaining to range of motion do not subsume those regulations, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The chondromalacia of the Veteran's right knee is rated 10 percent disabling pursuant to Diagnostic Codes (DCs) 5099-5014.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  The additional Diagnostic Code is shown after the hyphen.  DC 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a. 38 C.F.R. §§ 4.20, 4.27 (2015).  Under Diagnostic Code 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2015).
 
Under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10% rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20% rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003 ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Normal range of extension of the knee is to 0 degrees, and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).  
Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating. Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2015).  Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation to 15 degrees warrants a 20 percent rating.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2015).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). Also use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015). 

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  
In his June 2007 claim for an increased rating, the Veteran indicated that he believed his right knee disability had worsened.  He submitted an April 2007 letter from his private physician, G. B. McManama, Jr. M.D., stating that the Veteran was seen for ongoing problems with his right knee.  Since his last visit, over a year ago, he has had popping and snapping in the knee.  The pain has primarily been lateral.  On examination, there was no obvious effusion in the right knee.  He was very swollen at the lateral joint line with mild joint line sensitivity.  There was full range of motion of the knee and full stability to stress testing.  There was pain on patellar compression testing.  An MRI of the right knee was performed.  In a letter later in April 2007, Dr. McManama stated that the scan was interpreted as showing a subtle posterior horn lateral meniscal degenerative signal without any clear cut meniscal tear.  He stated that the Veteran has had symptoms about the lateral joint line, and it is certainly conceivable that this could present a tear.  

A July 2007 QTC examination report reflects that the Veteran complained of weakness, pain, giving way, knee locks when pressured to walk far, and fatigability, tired after walking for a long period.  He does not have stiffness, swelling, redness, lack of endurance and dislocation.  He has pain location at the right knee that occurs constantly, rated at an 8 on a scale from 1 to 10, 10 being the worst pain.  The pain can be elicited by physical activity and is relieved by rest.  At the time of pain, he can function without medication.  His right knee disability does not cause incapacitation.  He is not receiving any treatment.  The functional impairment is that the Veteran is unable to walk long distances.  On physical examination, the Veteran's posture and gait were within normal limits.  He did not require an assistive device for ambulation.  The right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees, without pain.  The right joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Ligament stability testing was within normal limits.  The diagnosis was osteomalacia (chondromalacia) of the right knee.  The effect of the condition on the Veteran's daily activities were noted as leisure activities.  In an addendum, it was noted that right knee x-rays were within normal limits.  
At the November 2013 hearing, the Veteran testified that he was receiving private medical treatment at Health Pro, Dr. Nick Liatsos, on a monthly basis.  He indicated that he has right knee pain, painful range of motion, limited range of motion, weakness, numbness, problems going up and down stairs, and problems with weight bearing.  He was working full time as a state trooper.  His knee causes him problems at work.  For example, when he sits for a period of time, his knee locks, and when getting out of the car, his knee will give out.  He has difficulty taking strides when his right knee is stiff.  The Veteran testified that he has not missed work because of his knee.  On occasion, he has had to leave work due to his right knee.  He described his pain at a 6, on a scale of 1 to 10.  He testified that his knee symptoms had gotten worse since his examination in 2008.  

An April 2014 VA knee examination resulted in a diagnosis of right knee distal femoral osteochondroma.  Despite surgery in October 2003, the Veteran continued with right knee pain with weight bearing and range of motion activities.  He did not report that flare-ups impacted the function of the knee of the lower leg.  On range of motion testing, he had flexion to 120 degrees with objective evidence of painful motion beginning at 5 degrees.  He had extension to 0 degrees with painful motion beginning at 45 degrees or greater.  Repetitive use testing was performed with no additional limitation in range of motion of the right knee.  The examiner indicated that the Veteran's right knee resulted in less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  He had tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was 5/5.  Joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran has not had any meniscal conditions or related surgical procedures.  The residuals signs and/or symptoms due to arthroscopic surgery in October 2003 on his right knee are decreased range of motion with pain on flexion/extension movement and intermittent locking of the knee with popping sensation.  He has related scars, but they are not painful and/or unstable, and are not a total area greater than 39 square centimeters (6 square inches).  

The examiner noted that extension of the knee produces a clicking/popping sound and that the Veteran does not use any assistive devices for normal locomotion.  Imaging studies were performed and there is no X-ray evidence of arthritis or patellar subluxation.  The impact on the Veteran's ability to work in those activities involving weight bearing and knee range of motion causes right knee pain.  The examiner concluded that, based on the available evidence and examination findings, it is not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 10 percent for the service-connected chondromalacia of the right knee is not warranted.

First addressing limited motion, the evidence shows that the Veteran was consistently able to extend his right knee to 0 degrees.  Extension limited to 5 degrees warrants a 0 percent rating under Diagnostic Code 5261.  Therefore, limitation to 0 degrees does not warrant a compensable rating.  The Board finds that, because the evidence does not show that the Veteran had compensable limitation of right knee extension at any period during the appeal, Diagnostic Code 5261 cannot serve as a basis for an increased rating or separate rating in this case because he has not met the criteria for a compensable rating.

Moreover, while there has been increased limitation of flexion of the right knee (shown in the April 2014 VA examination to 120 degrees), that limitation of flexion has not been shown to an extent, even with consideration of pain that would warrant a compensable rating under Diagnostic Code 5260. 

With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5003 for arthritis, the Board concludes that he is not.  In this regard, there is no X-ray evidence of arthritis.  Further, under Diagnostic Code 5003, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  Accordingly, because there are not two or more major or minor joints involved, and, because the Veteran is only service-connected for one knee, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent rating under this code.  

The currently-assigned 10 percent evaluation remains the highest rating warranted for consideration of any limitation of motion, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, stiffness, locking, and giving out, those symptoms are not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code.  In this case, there is no objective, quantifiable evidence of additional range of motion loss due to pain on use, as alleged by the Veteran, that would equate to functional limitation to the extent that limitation of flexion would be compensable under Diagnostic Code 5260 or that limitation of extension would be compensable under Diagnostic Code 5261. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

Additionally, the Board finds that a separate rating under a Diagnostic Code not related to range of motion, such as 5257, is not warranted since Diagnostic Code 5257 takes into account instability, which is not shown in any of the objective medical evidence. The Board has considered the Veteran's lay statements regarding instability, but finds that the objective medical evidence at the VA examinations that found no instability is more persuasive because of the testing conducted by the examiners and their greater medical training and expertise.  Consideration of other diagnostic codes for rating a knee disability, such as Diagnostic Codes 5256, 5258, 5259, and 5263, is inappropriate as the Veteran's right knee disability does not include the pathology required in the criteria for those Diagnostic Codes of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, or genu recurvatum.  38 C.F.R. § 4.71a (2015).

The Board has also considered whether a separate rating is available for any scar on the Veteran's right knee.  The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of this issue under the revised criteria, a compensable rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

A compensable rating under Diagnostic Code 7801, which rates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 square centimeters).  The Veteran's scar does not meet the criteria for that rating.  A compensable rating under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 square centimeters), which has not been shown.  Scars that are unstable warrant a 10 percent rating under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been shown to be unstable, rendering Diagnostic Code 7803 inapplicable.  The scar was not painful on examination.  So, Diagnostic Code 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v.  Principi, 4 Vet. App. 57 (1993).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then his/her disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for chondromalacia of the right knee inadequate.  His right knee disability is rated under the Diagnostic Code 5014,  which considers limitation of motion and Diagnostic Code 5003, the criteria of which are found by the Board to contemplate specifically the Veteran's level of disability and symptomatology.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule (and as discussed above, with consideration of all applicable criteria for rating knee disabilities), the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his right knee disability on appeal.  The criteria for the disability ratings describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the currently assigned schedular ratings are adequate and no referral is required.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent based on limitation of motion and painful motion on flexion or extension that is noncompensable under Diagnostic Codes 5260 and 5261, and without X-ray evidence of arthritis.  The clinical findings on multiple examinations do not provide a basis for a higher or separate rating beyond the current 10 percent rating-based on all relevant criteria.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of the service-connected chondromalacia of his right knee.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to the service-connected right knee disability has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
ORDER

A rating in excess of 10 percent for chondromalacia of the right knee is denied. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


